Appeal by the defendant from three judgments of the Supreme Court, Queens County (Ferraro, J.), all rendered October 14, 1982, convicting him of attempted robbery in the first degree under indictment No. 641/82, attempted robbery in the first degree under indictment No. 866/82, and attempted robbery in the first degree under indictment No. 868/82, upon his pleas of guilty and imposing sentences.
Ordered that the judgments are affirmed.
*699We have reviewed' the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.